NO. 07-12-0147-CR

                               IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                   JANUARY 25, 2013
                         ___________________________________

                              CHARLES SCOTT PATTERSON,

                                                              Appellant

                                              V.

                                  THE STATE OF TEXAS,

                                                       Appellee
                         ___________________________________

               FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                      NO. 22,525-A; HON. DAN SCHAAP, PRESIDING
                        __________________________________

                               MEMORANDUM OPINION
                         __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ

          Charles Scott Patterson, appellant, appeals his conviction for possessing a

controlled substance. Through a single issue, he requests that a warrant fee be deleted

from the judgment because there is insufficient evidence to support its assessment. We

affirm.

          The amount of the fee is $100 and appears in the Bill of Costs. It is composed of

two $50 fees for the issuance and execution of two different capias or arrest warrants
issued after appellant twice failed to appear in court. According to appellant, the record

fails to disclose that such capias were issued and executed. However, the second

supplemental clerk's record reveals otherwise. The first was issued on December 21,

2011, and executed on December 23, 2011. The second was issued on April 10, 2012,

and executed on April 11, 2012. And, since statute allows for the assessment of $50

per warrant, TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(2) (West 2012), we conclude

that the $100 assessment was recoverable and overrule appellant’s sole issue.

      The judgment of the trial court is affirmed.



                                                Per Curiam

Do not publish.




                                            2